DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 has considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 recite the limitation "network communications" in lines 1, line 2 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 1, 3, and 12 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Garity (US2008/0180036).
Regarding claim 1,  Garity discloses (Figure 1 and 3) a dimmable light-emitting device (10,18), comprising: a LED light source (76); a base assembly (56) configured to fit a light-bulb socket, the base assembly (56) comprising a hollow portion; a LED control circuit (71) for dimming the LED light source (76), the LED control circuit (71) via (86, pcb) being entirely housed within the hollow portion (¶16-19)
Regarding claim 3, Garity discloses wherein the base assembly is configured to fit an E26 or E27 light bulb socket (¶16)
Regarding claim 12, Garity discloses a control device (71, control circuit) for dimming a dimmable light-emitting device according to claim 1 (see rejection claim 1).
Claim 1, 3, and 12 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by ZHAO( us 20160088693 A1)
Regarding claim 1, Zhao discloses a dimmable light-emitting device (Figures 1-3 and 8), comprising: a LED light source (not shown, ¶2,¶3; a base assembly (10) configured to fit a light-bulb socket, the base assembly  (10) comprising a hollow portion (not number) ; a LED control circuit (121) for dimming the LED light source (¶93, ¶163), the LED control circuit (122) being entirely housed within the hollow portion (no number) (¶99-¶112).
Regarding claim 3, Zhao discloses, wherein the base assembly is configured to fit an E26 or E27 light bulb socket (¶104).
Regarding claim 12, 
Claim 1-3 and 12 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Shum (US 9,420,644 B1).
Regarding claim 1,  Shum discloses (Figures 25-47 and corresponding text) a dimmable light-emitting device (column 2, lines 10- line26), comprising (Figure 35): a LED light source (Figure 35: 3301, 3302); a base assembly (Figure 25: E12 cap) configured to fit a light-bulb socket, the base assembly (Figure 35:3507) comprising a hollow portion; a LED control circuit (Figure 35:3510) for dimming the LED light source (Figure 35: 3301, 3302) the LED control circuit  (3510) being entirely housed within the hollow portion (Column 27, lines 35-60).
Regarding claim 2, Shum discloses (figure 35:  wherein said LED light source comprises one or more LED filaments (3301, 3302) (Column 27, lines 45-50).
Regarding claim 3, Shum discloses wherein the base assembly is configured to fit an E26 or E27 light bulb socket (column 19, lines 35-45).
Regarding claim 12,   Shum discloses a control device (3505, 3506) for dimming a dimmable light-emitting device according to claim 1 (see rejection claim 1) (column 27, lines 40-50).
Regarding claim 14,   Shum discloses wherein the base assembly is configured to fit an E26 or E27 light bulb socket (column 19, lines 35-45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5,  15-16,  and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shum (US 9,420,644 B1) in view of Jacobson (US 9,657,928 (A1)
Regarding claims 4-5 and 15-16, Shum discloses the device set forth above (see rejection claims 1-3) Shum fails to explicitly disclose a power source electrically connected to the LED control circuit, wherein the LED control circuit is powered exclusively by the power source (Claims 4 and 15-16) wherein the power source is comprised within the hollow portion of the base assembly (claim 5).
Jacobson discloses in a situation due to lack of power, the controller of the LED driver circuit (410) can use the power provided by battery (406) to transmit a warning control signal to a remote electronic device, such as a smartphone (118), which in turns indicates to the user that AC power has been removed from the LED bulb (400); the controller alone using the battery. The control circuity is on a pcb (410) housed in the heat sink and the battery is housed on the same pcb, thus does not explicitly disclose the source being in the base assembly (Column 11-Column 12), however it is noted whether the component is in the base assembly are dependent the parameters of the device and thus become a matter of design choice.
It would have been obvious to one of ordinary skill in the art  before the effective date to modify  device of Shum  wherein a power source electrically connected to the LED control circuit, wherein the LED control circuit is powered exclusively by the power source ; wherein the power source is comprised within the hollow portion of the base assembly in order to enable  functionality in the event of an unexpected power failure; wherein the power source is comprised within the hollow portion of the base assembly, since matters of design choice requires only routine skill.
Regarding claims 7 and 18-20, Shum discloses the device set forth above (see rejection claims 1--4). Shum fails to explicitly disclose a network communications board for remotely controlling the dimmable light-emitting device (Claims 7 and 18-20).
.Jacobsen discloses (Figure 3) a network communications board (304, wireless interface) with integrated switch (306); the controller (302) receives wireless control signals via the wireless remote electronic device, using Bluetooth®, Wi-Fi, ZigBee®, Z-Wave, infiNET EX® from Crestron Electronics, Inc. of Rockleigh, or other communication technologies known to those skilled in the art.; the wireless communication interface (304 ) can also comprises an infrared (IR) receiver or transceiver. The switch being present to be connected to the hard switch and transmit when the manual switch has been turned on or off, this allows the user to remain control of the device remotely with their electronic device (column 11).
It would have been obvious to one of ordinary skill in the art before the effective date to modify the device of Shum wherein a network communications board for remotely controlling the dimmable light-emitting device in order to provide a way for users to control the device from anywhere but also lessens contact with the hardware thus increasing the lifespan of the device as disclosed by Jacobson
Regarding claims 9-11, Jacobson discloses (Figure 3) the LED driver circuit 310 comprises a power converter 312, a controller 302, a wireless interface 304, and an integrated switch 306. It is contemplated that the LED driver circuit 310 may contain other circuitry, such as display elements, network drivers, a bridge rectifier, a dimming circuit, a driver circuit, sensors, and other logic (column 11). Jacobsen does not explicitly disclose wherein the network communications board comprises the LED control circuit (claim 9); wherein the network communications and the LED control circuits are on separate board (claim 10) wherein the power source is located between the network communications and LED control circuit boards (Claim 11).
 However it would have been obvious to one of ordinary skill in there to modify Shum wherein the network communications board comprises the LED control circuit; wherein the network .
Claims 6, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shum (US 9,420,644 B1) in view of Jacobson (US 9,657,928 b1) and in further view of  Sadwick (WO 2017/127836 A1).
Regarding claims 6 and 17, Shum as modified by Jacobsen discloses the device set forth above (see rejection claims 4-5) Shum as modified by Jacobsen fails to explicitly disclose wherein the power source is a photovoltaic cell facing the LED light source (claim 6 and 17).
Sadwick discloses (Figure 21) e switch lock 320 can include a configuration circuit 324 to communicate with/control the continuously powered smart load 314. For example, the switch lock 320 can be used with any smart, intelligent, connected, etc. lighting system, and can include a configuration circuit/memory that configures the switch lock 320 based on the type or model of smart lighting system, so that the user interface 322 is able to control the functions of the smart lighting and utilizing a photovoltaic cell which is a renewable energy source and flexible in attachment (¶45, ¶49, ¶40, ¶100, ¶108,122 ¶199). 
It would have been obvious to one of ordinary skill in the art before the effective date to further modify the device of Shum wherein the power source is a photovoltaic cell facing the LED light source in order to provide a flexible and lightweight alternative power source as taught by Sadwick. 
	Regarding claim 8, Shum as modified by Jacobsen discloses the device set forth above (see rejection claim 7). Shum as modified by Jacobsen fails to explicitly disclose wherein the network communications board has DALI compatibility.

It would have been obvious to one of ordinary skill in the art before the effective date to further modify the device of Shum wherein the network communications board has DALI compatibility in order to provide that enables the easy installation of robust, scalable and flexible lighting networks as disclosed by Sadwick.
Claims 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Garity (US2008/0180036) in view of Sadwick et al. (US2013/0193879 A1) (Sad879, hereafter)
Garity discloses the device set forth above (see rejection claim 12). Garity discloses a control device (see rejection claim 12 above). Garity fails to explicitly a universal dimmer.
Sad879 discloses (Figure 1) a universal dimmer (10) to make adjustments while monitoring electrical characteristics of the output or input, temperature or light sensor in lighting systems (¶005).
Therefore it would have been obvious to one of ordinary skill in the art before the effective date to further modify the device of Garity a universal dimmer to make adjustments while monitoring electrical characteristics of the output or input, temperature or light sensor in lighting systems as disclosed by Sad879.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879